Case 2:19-cv-00100-WS-N Document 32 Filed 04/22/21 Page 1 of 8                 PageID #: 329




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                           NORTHERN DIVISION

   MATTHEW JONES,                                 )
                                                  )
           Plaintiff,                            )
                                                 )
      v.                                          ) CIVIL ACTION 19-0100-WS-N
                                                 )
   GLOBE METALLURGICAL, INC.,                    )
                                                 )
           Defendant.                            )

                                            ORDER
           This matter is before the Court on the defendant’s motion for summary
   judgment. (Doc. 28). The parties have filed briefs and evidentiary materials in
   support of their respective positions, (Docs. 28, 30, 31), and the motion is ripe for
   resolution. After careful consideration, the Court concludes the motion is due to
   be granted.


                                      BACKGROUND
           According to the complaint, the plaintiff was employed by the defendant.
   In May 2018, the defendant created a policy prohibiting employees from wearing
   dreadlocks. When the defendant informed the plaintiff of the policy and
   demanded that he agree to cut his hair or be terminated, the plaintiff refused and
   was terminated. The complaint alleges that the policy is racially discriminatory
   and that its application to the plaintiff constituted unlawful disparate treatment
   based on race. Count One asserts a claim of disparate treatment in violation of
   Title VII. (Doc. 1 at 1-2, 4-5).
           The complaint further alleges that the plaintiff witnessed a forklift driver’s
   fatal accident in April 2018 and that the defendant created the dreadlocks policy in
   order to have a reason to terminate the plaintiff because he had requested to speak
Case 2:19-cv-00100-WS-N Document 32 Filed 04/22/21 Page 2 of 8                  PageID #: 330




   with OSHA about the incident and/or in order to prevent him from speaking with
   OSHA investigators. Count Two asserts a claim for retaliatory discharge based on
   the plaintiff’s request to speak with OSHA. (Doc. 1 at 2, 5-7). Although Count
   Two does not identify the statutory basis for this claim, the complaint elsewhere
   confirms that both claims are brought only under Title VII. (Id. at 1, 3).


                                      DISCUSSION
          Summary judgment should be granted only if “there is no genuine dispute
   as to any material fact and the movant is entitled to judgment as a matter of law.”
   Fed. R. Civ. P. 56(a). The party seeking summary judgment bears “the initial
   burden to show the district court, by reference to materials on file, that there are no
   genuine issues of material fact that should be decided at trial.” Clark v. Coats &
   Clark, Inc., 929 F.2d 604, 608 (11th Cir. 1991). The moving party may meet its
   burden in either of two ways: (1) by “negating an element of the non-moving
   party’s claim”; or (2) by “point[ing] to materials on file that demonstrate that the
   party bearing the burden of proof at trial will not be able to meet that burden.” Id.
   “Even after Celotex it is never enough simply to state that the non-moving party
   cannot meet its burden at trial.” Id.; accord Mullins v. Crowell, 228 F.3d 1305,
   1313 (11th Cir. 2000); Sammons v. Taylor, 967 F.2d 1533, 1538 (11th Cir. 1992).
          “If the party moving for summary judgment fails to discharge the initial
   burden, then the motion must be denied and the court need not consider what, if
   any, showing the non-movant has made.” Fitzpatrick v. City of Atlanta, 2 F.3d
   1112, 1116 (11th Cir. 1993); accord Mullins, 228 F.3d at 1313; Clark, 929 F.2d at
   608.
          “If, however, the movant carries the initial summary judgment burden ...,
   the responsibility then devolves upon the non-movant to show the existence of a
   genuine issue of material fact.” Fitzpatrick, 2 F.3d at 1116. “If the nonmoving
   party fails to make ‘a sufficient showing on an essential element of her case with
   respect to which she has the burden of proof,’ the moving party is entitled to


                                             2
Case 2:19-cv-00100-WS-N Document 32 Filed 04/22/21 Page 3 of 8                 PageID #: 331




   summary judgment.” Clark, 929 F.2d at 608 (quoting Celotex Corp. v. Catrett,
   477 U.S. 317 (1986)) (footnote omitted); see also Fed. R. Civ. P. 56(e)(2) (“If a
   party fails to properly support an assertion of fact or fails to properly address
   another party’s assertion of fact as required by Rule 56(c), the court may …
   consider the fact undisputed for purposes of the motion ….”).
          In deciding a motion for summary judgment, “[t]he evidence, and all
   reasonable inferences, must be viewed in the light most favorable to the
   nonmovant ….” McCormick v. City of Fort Lauderdale, 333 F.3d 1234, 1243
   (11th Cir. 2003). “Therefore, the [non-movant’s] version of the facts (to the extent
   supported by the record) controls, though that version can be supplemented by
   additional material cited by the [movants] and not in tension with the [non-
   movant’s] version.” Rachel v. City of Mobile, 112 F. Supp. 3d 1263, 1274 (S.D.
   Ala. 2015), aff’d, 633 Fed. Appx. 784 (11th Cir. 2016).
          “There is no burden upon the district court to distill every potential
   argument that could be made based upon the materials before it on summary
   judgment.” Resolution Trust Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir.
   1995); accord Gennusa v. Canova, 748 F.3d 1103, 1116 (11th Cir. 2014). The
   Court accordingly limits its review to those arguments the parties have expressly
   advanced.


   I. Discriminatory Discharge.
          “It shall be an unlawful employment practice for an employer … to
   discharge any individual … because of such individual’s race ….” 42 U.S.C.
   § 2000e-2(a)(1). The defendant argues that discharging an employee because he
   wears dreadlocks is not a discharge “because of [the employee’s] race.” (Doc. 28
   at 6-8). The defendant is correct under governing law.
          “[A]s a general matter, Title VII protects persons in covered categories with
   respect to their immutable characteristics, but not their cultural practices.” Equal
   Employment Opportunity Commission v. Catastrophe Management Solutions, 852


                                              3
Case 2:19-cv-00100-WS-N Document 32 Filed 04/22/21 Page 4 of 8                   PageID #: 332




   F.3d 1018, 1030 (11th Cir. 2016). Thus, “discrimination on the basis of black hair
   texture (an immutable characteristic) is prohibited by Title VII, while adverse
   action on the basis of black hairstyle (a mutable choice) is not.” Id. Indeed, “[a]s
   far as we can tell, every court to have considered the issue has rejected the
   argument that Title VII protects hairstyles culturally associated with race.” Id. at
   1032 (listing cases).
          The defendant cited and discussed Catastrophe Management Solutions, but
   the plaintiff ignores it. His ipse dixit that his dreadlocks “are immutable
   characteristics” of his race, (Doc. 30 at 4), which is unsupported by citation to any
   authority, cannot stand in the face of this Eleventh Circuit precedent.
          The plaintiff correctly notes that hair texture is an immutable characteristic,
   and he attempts to marry his hairstyle with his hair texture to salvage his claim.
   (Doc. 30 at 3, 4; Doc. 1 at 5). While it may be true that “[t]he style of Braids worn
   by Jones is particularly associated with the Black race due to the texture of hair
   and style of braids,” (id. at 4), “[t]hat dreadlocks are a ‘natural outgrowth’ of the
   texture of black hair does not make them an immutable characteristic.”
   Catastrophe Management Solutions, 852 F.3d at 1030.
          The plaintiff observes that dreadlocks are “unique” to African-Americans,
   such that a no-dreadlocks policy “would not affect any other race of workers the
   same.” (Doc. 30 at 4). This is the language of disparate impact, not disparate
   treatment. Catastrophe Management Solutions, 852 F.3d at 1024. Since the
   plaintiff “is proceeding only on a disparate treatment theory,” id.,1 that the no-
   dreadlocks policy may have had a “disproportionate effect” on black employees
   and applicants is not relevant. Id. at 1024-25.



          1
            Count One is labeled as “Disparate Treatment under Title VII” and declares that
   the defendant’s dreadlocks policy “subjects Jones to Disparate Treatment based on his
   race.” (Doc. 1 at 5). The heading of the plaintiff’s brief asserts that “Defendant’s Acts
   Subjected the Plaintiff to Disparate Treatment.” (Doc. 30 at 2).



                                               4
Case 2:19-cv-00100-WS-N Document 32 Filed 04/22/21 Page 5 of 8                     PageID #: 333




          The grooming policy at issue in Catastrophe Management Solutions was
   “race-neutral,” in that it required “[a]ll personnel” to avoid “excessive hairstyles.”
   852 F.3d at 1022. The plaintiff, who ignores Catastrophe Management Solutions
   entirely, does not argue that it applies only to policies that cover all employees.
   As noted, the Court declines to articulate or support arguments the parties have
   elected to omit. In any event, the reasoning of Catastrophe Management Solutions
   cannot be confined to grooming policies affecting all employees. The Eleventh
   Circuit ruled that Title VII protects covered employees only with respect to
   decisions based on their immutable characteristics and that dreadlocks are not an
   immutable characteristic. An employment decision based on dreadlocks therefore
   cannot constitute disparate treatment under Title VII even if the decision stems
   from a policy directed only at dreadlocks – or, indeed, even if the decision stems
   from no policy at all but from the whim of the decisionmaker.
          It is of course always possible that an employer will purport to rely on a
   policy that does not discriminate based on race in order to disguise a decision that
   is based on race. See, e.g., Catastrophe Management Solutions, 852 F.3d at 1030
   (“The EEOC’s allegations … do not suggest that CMS used [its grooming] policy
   as a proxy for intentional discrimination.”). The plaintiff, however, invokes no
   such theory; both in his complaint and in his brief, it is the policy itself that
   allegedly discriminates based on race.2 Again, the Court confines its ruling to the
   arguments the parties actually raised.
          The plaintiff’s failure to assert that the defendant’s express reliance on his
   dreadlocks was a cover for terminating him because he is black renders it
   unnecessary to resolve whether he could have reached a jury under such a theory.
   It is nevertheless worth noting that he would be unlikely to do so.


          2
             The complaint challenges a “racially discriminatory policy,” and Count One
   alleges that the defendant’s “policy subjects Jones to Disparate Treatment based on his
   race.” (Doc. 1 at 1, 5). The plaintiff’s brief declares that “the rule against men wearing
   braids is racially discriminative.” (Doc. 30 at 3).

                                                5
Case 2:19-cv-00100-WS-N Document 32 Filed 04/22/21 Page 6 of 8                   PageID #: 334




          The plaintiff says he has “direct evidence” that the defendant fired him
   because of his race, (Doc. 30 at 4), but he has identified none. “[D]irect evidence
   is composed of only the most blatant remarks, whose intent could be nothing other
   than to discriminate on the basis of [race].” Schoenfeld v. Babbitt, 168 F.3d 1257,
   1266 (11th Cir. 1999) (internal quotes omitted). The only remarks the plaintiff
   offers (and he does not offer them as direct evidence) are those of the defendant’s
   human resources director during the meeting at which the plaintiff was terminated.
   The totality of that conversation, as related by the plaintiff, was as follows:
                  Human Resources: “What’s up with your hair.”
                  Plaintiff:            “I got dreads.”
                  Human Resources: “Well, I need you to cut it.”
                  Plaintiff:            “Man, I’m not cutting my hair.”
                  Human Resources: “Well, your service is no longer needed.”
   (Doc. 30-1 at 68-69). According to this rendition, the human resources director
   identified the problem as the plaintiff’s dreadlocks and fired him because he
   refused to cut them. As discussed above, a termination based on dreadlocks is not
   a termination based on race. Therefore, the intent of the human resource director’s
   remarks could not necessarily be to discriminate based on race and therefore
   cannot constitute direct evidence.
          Absent direct evidence, the plaintiff would have to rely on circumstantial
   evidence under the shifting burden paradigm of McDonnell Douglas v. Green, 411
   U.S. 792 (1973). Assuming without deciding that the plaintiff could establish a
   prima facie case, the defendant’s legitimate, nondiscriminatory reason would be
   the plaintiff’s refusal to cut his dreadlocks. The burden would then shift back to
   the plaintiff to present sufficient evidence that the plaintiff’s refusal to cut his
   dreadlocks was a pretext for terminating him because he is black.
          The plaintiff’s evidence of pretext, as set forth in his brief, would amount to
   the following: (1) the defendant had maintained no written policy against
   dreadlocks and in fact provided personal protective equipment for long hair; (2)


                                               6
Case 2:19-cv-00100-WS-N Document 32 Filed 04/22/21 Page 7 of 8                 PageID #: 335




   the plaintiff had worked for the defendant almost continuously for over seven
   years, wearing dreadlocks the entire time, yet had never once been warned about
   his hair; and (3) then “suddenly,” mere days after a fellow employee was killed in
   a forklift accident as to which the plaintiff wanted to speak to OSHA, he was
   summoned into the office and given the choice to cut his dreadlocks or be fired.
   (Doc. 30 at 3-4).
          The plaintiff’s evidence might or might not support a determination that the
   defendant did not fire him because he refused to cut his dreadlocks, but it would
   not easily support a determination that the defendant fired him because he is black.
   The plaintiff does not assert that the defendant ever manifested a racial bias
   against him (or any other black employee), by comment or action, at any point
   over his seven-year employment, even though the defendant at all times knew the
   plaintiff is black. Nor does the plaintiff identify any instance of less favorable
   treatment than similarly situated white employees with respect to hair, or speaking
   with investigators, or anything else. That the defendant, against this background,
   would suddenly decide that the plaintiff’s race was unacceptable seems most
   unlikely. The plaintiff himself attributes the ultimatum to his interest in the OSHA
   investigation, (Doc. 30-1 at 78-79, 91) – a reason for termination that patently is
   not based on race.
          In his conclusion, the plaintiff notes that the only evidence submitted by
   either side is his deposition, along with his responses to written discovery, and that
   in both he repeatedly declares that he was terminated because of his race. The
   plaintiff asserts that his ipse dixit constitutes uncontroverted evidence that compels
   the denial of the defendant’s motion. (Doc. 30 at 5). The plaintiff is incorrect for
   at least two reasons. First, the plaintiff’s only theory of recovery is that a policy
   banning dreadlocks discriminates on the basis of race; because that theory fails on
   legal grounds, the plaintiff’s evidence is irrelevant. Second, a plaintiff cannot
   create a fact issue simply by declaring that he is a victim of discrimination.
   Flowers v. Troup County School District, 803 F.3d 1327, 1337 (11th Cir. 2015).


                                              7
Case 2:19-cv-00100-WS-N Document 32 Filed 04/22/21 Page 8 of 8               PageID #: 336




   II. Retaliatory Discharge.
          The plaintiff asserts that the defendant violated Title VII by terminating
   him because he sought to speak with OSHA and/or to prevent him from doing so.
   The complaint explains that the plaintiff had asked the defendant to repair a
   flooring surface, which the defendant did not do prior to the fatal accident. (Doc.
   1 at 5). The defendant argues that Title VII offers the plaintiff no protection
   against retaliation based on his attempted participation in an OSHA investigation.
   (Doc. 28 at 9-11). The defendant is again correct.
          “It shall be an unlawful employment practice for an employer to
   discriminate against any of his employees … because he has opposed any practice
   made an unlawful employment practice by this subchapter, or because he has
   made a charge, testified, assisted, or participated in any manner in an
   investigation, proceeding, or hearing under this subchapter.” 42 U.S.C. § 2000e-
   3(a). “This subchapter” is limited to 42 U.S.C. §§ 2000e to 2000e-17, which has
   nothing to do with OSHA. “Because Title VII does not encompass violations of
   OSHA, …, Plaintiff’s alleged reporting of [the defendant employer] to authorities
   for violating OSHA does not qualify as protected activity under Title VII ….”
   Washington v. M. Hanna Construction Inc., 299 Fed. Appx. 399, 401 (5th Cir.
   2008). The plaintiff offers no defense of this claim.


                                     CONCLUSION
          For the reasons set forth above, the defendant’s motion for summary
   judgment is granted. Final judgment shall be entered by separate order.


          DONE and ORDERED this 22nd day of April, 2021.


                                              s/ WILLIAM H. STEELE
                                              UNITED STATES DISTRICT JUDGE


                                             8
